Name: Council Directive 81/934/EEC of 17 November 1981 amending Directive 74/651/EEC on the tax reliefs to be allowed on the importation of goods in small consignments of a non-commercial character within the Community
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-11-25

 Avis juridique important|31981L0934Council Directive 81/934/EEC of 17 November 1981 amending Directive 74/651/EEC on the tax reliefs to be allowed on the importation of goods in small consignments of a non-commercial character within the Community Official Journal L 338 , 25/11/1981 P. 0025 - 0025 Spanish special edition: Chapter 09 Volume 1 P. 0130 Portuguese special edition Chapter 09 Volume 1 P. 0130 ****( 1 ) OJ NO C 350 , 31 . 12 . 1980 , P . 21 . ( 2 ) OJ NO C 144 , 15 . 6 . 1981 , P . 76 . ( 3 ) OJ NO C 159 , 29 . 6 . 1981 , P . 5 . ( 4 ) OJ NO L 354 , 30 . 12 . 1974 , P . 57 . ( 5 ) OJ NO L 366 , 28 . 12 . 1978 , P.33 . COUNCIL DIRECTIVE OF 17 NOVEMBER 1981 AMENDING DIRECTIVE 74/651/EEC ON THE TAX RELIEFS TO BE ALLOWED ON THE IMPORTATION OF GOODS IN SMALL CONSIGNMENTS OF A NON-COMMERCIAL CHARACTER WITHIN THE COMMUNITY ( 81/934/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 99 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS THE FIXING OF THE EQUIVALENT IN NATIONAL CURRENCY OF THE TAX RELIEF PROVIDED FOR IN COUNCIL DIRECTIVE 74/651/EEC OF 19 DECEMBER 1974 ON THE TAX RELIEFS TO BE ALLOWED ON THE IMPORTATION OF GOODS IN SMALL CONSIGNMENTS OF A NON-COMMERCIAL CHARACTER WITHIN THE COMMUNITY ( 4 ), AS LAST AMENDED BY DIRECTIVE 78/1034//EEC ( 5 ), WOULD RESULT IN A REDUCTION IN TERMS OF NATIONAL CURRENCY IN THE TAX RELIEF APPLICABLE IN ONE MEMBER STATE ; WHEREAS IN THE PRESENT CIRCUMSTANCES SUCH A REDUCTION SHOULD BE PREVENTED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ARTICLE 1 ( 2 ) ( D ) OF DIRECTIVE 74/651/EEC THE EXPRESSION ' 60 EUROPEAN UNITS OF ACCOUNT ' SHALL BE REPLACED BY ' 70 ECU ' . ARTICLE 2 1 . MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE AS FROM 1 JANUARY 1982 . 2 . MEMBER STATES SHALL INFORM THE COMMISSION OF THE PROVISIONS THEY ADOPT FOR THE APPLICATION OF THIS DIRECTIVE . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE